Citation Nr: 1708679	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-32 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 26, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to January 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in relevant part awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability, effective February 29, 2008.  The Veteran timely appealed that decision.  

During the pendency of the appeal, in an October 2009 rating decision, the RO increased the evaluation for bilateral hearing loss to 10 percent disabling effective from March 26, 2009.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

The Board previously remanded this matter for further evidentiary development in May 2013.  The Board also remanded this matter in February 2014, as it was inextricably intertwined with another issue in the Veteran's case, which has since been decided in the Veteran's favor.  The case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  For the period prior to March 26, 2009, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level II hearing acuity in both ears.

2.  Since March 26, 2009, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level III hearing acuity in his right ear and no more than Level VI hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for establishing an initial compensable evaluation for bilateral hearing loss for the period prior to March 26, 2009, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326.  

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in March 2008, which was prior to the rating decision granting service connection for his hearing loss disability.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also performed relevant audiological examinations in March 2008, March 2009, July 2009, June 2011, September 2011, December 2012, August 2013, and March 2016.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test, the Maryland CNC test, together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI-VII, Diagnostic Code 6100.  Hearing acuity levels are assigned using just the puretone audiometry tests only where the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties or inconsistent speech discrimination test scores, for instance, or where exceptional patterns of hearing impairment exist.  38 C.F.R. §§ 4.85(c), 4.86.

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).  In these circumstances, the hearing acuity level will be assigned using either Table VI or Table VIa, whichever yields the higher level.  Id. 

In July 2006, the Veteran underwent an audiological examination at a private facility.  The Board notes that both puretone threshold testing and a speech recognition test were performed at this examination; however, the Veteran submitted a lay statement in August 2013 explaining that this facility does not perform the Maryland CNC speech discrimination test.  The examiner did not certify that a speech discrimination test was not appropriate, and the puretone thresholds did not reveal an exceptional hearing pattern as defined in 38 C.F.R. § 4.86; therefore, Table VIa does not apply.  The puretone threshold results alone cannot be applied to Table VI, and therefore cannot be considered in this appeal. 

A March 2008 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
25
45
60
60
65
100%
LEFT
20
40
80
75
70
96%

The average puretone threshold was 58 decibels in the right ear and 66 decibels in the left ear.  Applying these results to Table VI yields a finding of Level II hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level II in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id.  

The Veteran notes fluctuations in his speech discrimination scores throughout the appeal period.  In a December 2012 VA examination, the examiner noted the Veteran's assertion that none of his VA examinations performed prior to December 2012 used recordings of the word lists for the Maryland CNC speech discrimination test.  Although the recorded speech protocol was in place for VA examinations at the time, the March 2008 examination does not indicate whether a recording was used or whether the examiner spoke the word list.  The Board finds obtaining clarification from the March 2008 examiner on whether a recording was used or the word list was spoken to be unnecessary.  A response from the examiner indicating use of the recording would continue to yield a noncompensable disability evaluation for the period prior to March 26, 2009; the opposite response would render the only examination of record for this period unusable, leaving no credible medical evidence of any disability during this period.

After consideration of the foregoing, the Board finds that a compensable evaluation for the period prior to March 26, 2009, is not appropriate.  

The March 26, 2009 VA audiological examination returned the following audiometric results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
25
45
60
60
65
88%
LEFT
25
45
75
70
70
72%

The average puretone threshold was 58 decibels in the right ear and 65 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in the right ear and Level V hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in the better ear and Level V in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id.  

A July 2009 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
20
35
75
65
65
88%
LEFT
30
45
60
60
65
88%

The average puretone threshold was 60 decibels in the right ear and 58 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id.  

A June 2011 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
30
50
70
65
75
84%
LEFT
25
45
80
70
75
76%

The average puretone threshold was 65 decibels in the right ear and 68 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in the better ear and Level IV in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id.

A September 2011 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
25
50
65
65
70
96%
LEFT
25
45
75
75
75
92%

The average puretone threshold was 63 decibels in the right ear and 68 decibels in the left ear.  Applying these results to Table VI yields a finding of Level II hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level II in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id.  

A January 2012 audiological examination performed at a private facility returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
30
50
65
65
70
84%
LEFT
25
45
75
75
75
72%

The speech discrimination scores reported here are the lowest of the three tests performed on each ear.  The average puretone threshold was 63 decibels in the right ear and 68 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in the better ear and Level VI in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id.

The December 2012 VA audiological examination returned audiometric results "consistent with [previous] C&P and private audiograms," specifically referencing the January 2012 private examination reported above.  The average puretone thresholds from the previous three exams were all 63 decibels in the right ear and 68 decibels in the left ear.  The speech discrimination scores in this December 2012 VA examination were 90% in the right ear and 86% in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id.  

An August 2013 VA audiological examination returned the following audiometric results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
25
50
65
65
70
88%
LEFT
20
45
75
70
80
88%

The average puretone threshold was 63 decibels in the right ear and 68 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in both the right and left ears.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in both ears, a noncompensable disability evaluation is assigned under Table VII.  Id.  

A March 2016 VA audiological examination returned audiometric results "consistent with previous exam."  The speech discrimination scores were 88% in the right ear and 80% in the left ear.  Applying these results with the average puretone thresholds from the August 2013 examination to Table VI yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Where hearing loss is at Level III in the better ear and at Level IV in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id. 

As regards the fluctuations in the Veteran's speech discrimination test scores during the period since March 26, 2009, the examiner in the August 2013 VA examination opined that some of the other tests "may or may not" have been performed using the recorded voice protocol required by the VA compensation and pension examinations.  However, the examiner opined that the August 2013 results are valid.  The Board notes that the December 2012 and March 2016 examinations indicate that the recorded speech protocol was used.  

None of these three examinations yields a disability rating of greater than 10 percent during the period since March 26, 2009; the December 2012 and August 2013 examination results showed hearing loss levels corresponding to noncompensable disability evaluations, while the March 2016 examination yielded hearing loss levels that correspond to a 10 percent evaluation.  Considering the results of all the examinations of record during this period, regardless of the protocol used for the Maryland CNC speech discrimination test, four of the eight examinations returned results corresponding to a noncompensable evaluation while the other four returned results corresponding to a 10 percent evaluation.  

Reconciling these varying examination results into a consistent picture of the Veteran's hearing loss disability, and resolving reasonable doubt in his favor, yields a disability evaluation of no greater than 10 percent for the period after March 26, 2009.


III.  Other Considerations

The Board notes that the Veteran has reported difficulties that his hearing loss disability causes in his activities of daily living, which include difficulty hearing on the telephone, difficulty hearing the television, and difficulty hearing in groups, in restaurants, and while riding in a car.  The Board is cognizant of the Veteran's contentions concerning the functional effects of his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing impairment contemplate the functional effects of decreased hearing and difficulty understanding speech in the presence of any environmental noise, as these are the effects VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 1-2818, 2017 WL 877340, at *2-3 (Vet. App. March 6, 2017).  As discussed above, a mechanical application of the rating criteria does not yield an evaluation in excess of 10 percent for the Veteran's level of hearing loss for the period since March 26, 2009.

Additionally, an extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under section 3.321 is a three step inquiry.  Id. at 115-16.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral hearing loss disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's reported symptoms of difficulty hearing on the telephone, the television, in groups and restaurants, and while riding in a car; hearing loss that requires the use of hearing aids; and having difficulty with word discrimination without the hearing aids all to be normal effects of having reduced hearing acuity.  In this regard, the Veteran's hearing impairment has been adequately and expressly contemplated by the schedular rating criteria.  For these reasons, as the rating schedule is adequate to evaluate the Veteran's hearing loss disability, referral for extraschedular consideration is not in order.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Yancey v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, in considering the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no indication that the Veteran is unemployable due to service-connected hearing loss; therefore, a TDIU issue has not been raised.


ORDER

An initial compensable disability evaluation for bilateral hearing loss for the period prior to March 26, 2009, and in excess of 10 percent thereafter, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


